762 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RONALD GEORGE TAYLOR, JR., PLAINTIFF-APPELLANT,v.PERRY JOHNSON, THEODORE KOEHLER, AL MARSHALL, DEPUTY HAWLEYAND WALT AHO, DEFENDANTS-APPELLEES.
NO. 83-1714
United States Court of Appeals, Sixth Circuit.
3/11/85

ORDER
BEFORE:  MERRITT and CONTIE, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this civil rights action, plaintiff seeks monetary damages and injunctive relief from defendants under 42 U.S.C. Sec. 1983.  The district court dismissed the complaint and plaintiff has appealed.  The parties have submitted briefs.


3
Upon consideration, we find ourselves in agreement with the district court's decision.  The complaint is wholly conclusionary and, as such, cannot serve to state a valid claim for relief.  Place v. Shepherd, 446 F.2d 1239 (6th Cir. 1971); Blackburn v. Fisk University, 443 F.2d 121 (6th Cir. 1971).  For the reasons set forth in the order on appeal, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it hereby is affirmed.